 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Andre Hall

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-280-JCM-GWF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Second Request)
14   ANDRE HALL,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Andre Hall, that the
21   Revocation Hearing currently scheduled on September 5, 2019 at 10:30 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel has met with Mr. Hall. Since meeting with Mr. Hall, defense
25   counsel has received probation’s recommendation. Additional time is needed to review the
26
       Case 2:14-cr-00280-JCM-GWF Document 355 Filed 08/28/19 Page 2 of 3




 1   recommendation with Mr. Hall and attempt to negotiate the pending matter. Additionally,
 2   defense counsel requires additional time to conduct investigation into the new law violation.
 3          2.      The defendant is in custody and agrees with the need for the continuance.
 4          3.      The parties agree to the continuance.
 5          This is the second request for a continuance of the revocation hearing.
 6          DATED this 28th day of August, 2019.
 7
 8    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
 9
10       /s/ Raquel Lazo                                /s/ Daniel J. Cowhig
      By_____________________________                By_____________________________
11    RAQUEL LAZO                                    DANIEL J. COWHIG
      Assistant Federal Public Defender              Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:14-cr-00280-JCM-GWF Document 355 Filed 08/28/19 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:14-cr-280-JCM-GWF
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     ANDRE HALL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Thursday,    September     5,   2019   at   10:30    a.m.,   be   vacated   and   continued

12       October 24, 2019
     to _______________________ at the hour of 10:30 a.m.; or to a time and date convenient to

13   the court.

14                August
            DATED this ___ 28,
                           day 2019.
                               of August, 2019.

15
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
